LECHE, J.
This suit is practically analogous to that of Puleston vs. the same defendant, this day decided.
The claim for rent here, is two hundred and twenty-five dollars and plaintiff seeks to hold defendant responsible as factor of Sam Lascare, upon grounds similar to those alleged in the Puleston case. While the facts are not exactly identical, the evidence does not take the case out of the rule recognized by this court in the case of Puleston and the decision herein is controlled by the principle therein announced.
For these reasons the judgment herein should be affirmed and
it is ' so ordered.